                     IN THE UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION
 IN RE LOUIS A. TELERICO                           CASE NO. 17-50236
                    Debtor                         CHAPTER 11
                                                   JUDGE ALAN M. KOSCHIK

 MOTION OF LOUIS A. TELERICO DEBTOR AND DEBTOR IN POSSESSION TO AMEND THE ORDER
   GRANTING HIS MOTION TO SELL A PARCEL OF REAL ESTATE FREE AND CLEAR OF ALL
                         LIENS, CLAIMS AND ENCUMBRANCES
        Louis A. Telerico Debtor and Debtor in Possession (“Debtor”), moves the Court pursuant

 to Federal Rule of Civil Procedure 60(b) made applicable to this proceeding by Federal Rule of

 Bankruptcy Procedure 9024 to amend the Order Granting Motion of Louis A. Telerico Debtor

 and Debtor in Possession to Sell a Parcel of Real Estate at 132 Bristol Drive Free and Clear of

 All Liens, Claims and Encumbrances [Doc. 182] (“Order”) for the reason that the order

 incorrectly identifies the lot number that was to be sold. A draft of the amendments to the order

 (which is being uploaded) with the redlined changes is attached.

        THEREFORE, the Debtor respectfully requests that this Court enter the proposed

 amended order approving the sale of the Bristol Parcel free and clear of all liens, claims and

 encumbrances.

                                              Respectfully submitted,
                                              /s/ Frederic P. Schwieg, Esq.
                                              Frederic P. Schwieg, Esq. (0030418)
                                              Attorney at Law
                                              2705 Gibson Dr
                                              Rocky River, OH 44116
                                              (440) 499-4506
                                              Fax: (440) 398-0490
                                              fschwieg@schwieglaw.com
                                              Counsel for Louis A. Telerico Debtor and Debtor in
                                              Possession




                                                 -1-


17-50236-amk      Doc 185     FILED 12/05/18       ENTERED 12/05/18 10:53:14           Page 1 of 11
                                         CERTIFICATE OF SERVICE

 A copy of this Motion to Amend was served on the following on the date filed by Notice of Electronic Filing or
 email.
 The following is a list of the parties who are on the list to receive e-mail notice/service for this case:
 17-50236 Notice will be electronically mailed to the U.S. Trustee, and:
 Todd A. Atkinson on behalf of Defendant Stifel Nicolaus & Company, Inc.
 tatkinson@ulmer.com

 Todd A. Atkinson on behalf of Interested Party Stifel Nicolaus & Company, Inc.
 tatkinson@ulmer.com

 Philip Leonard Bednar on behalf of Creditor United States of America
 philip.l.bednar@usdoj.gov, northern.taxcivil@usdoj.gov

 Philip Leonard Bednar on behalf of Defendant Internal Revenue Service
 philip.l.bednar@usdoj.gov, northern.taxcivil@usdoj.gov

 Bryan J. Farkas on behalf of Creditor James Mirgliotta
 bjfarkas@vorys.com, bjfarkas@vorys.com;caujczo@vorys.com;mdwalkuski@vorys.com

 Bryan J. Farkas on behalf of Defendant James Mirgliotta
 bjfarkas@vorys.com, bjfarkas@vorys.com;caujczo@vorys.com;mdwalkuski@vorys.com

 Scott D. Fink on behalf of Creditor Park View Federal Savings Bank
 ecfndoh@weltman.com

 Scott D. Fink on behalf of Defendant Dennis Gehrisch
 ecfndoh@weltman.com

 Scott D. Fink on behalf of Defendant Robert Ranallo
 ecfndoh@weltman.com

 Stephen R. Franks on behalf of Creditor Bank of America NA
 amps@manleydeas.com

 Stephen R. Franks on behalf of Defendant Bank of America
 amps@manleydeas.com

 Bryan T. Kostura on behalf of Defendant Bank of America
 bkostura@mcglinchey.com, hhines@mcglinchey.com;jlucas@mcglinchey.com

 Allison Manayan on behalf of Creditor Portage County Treasurer
 amanayan@portageco.com

 Allison Manayan on behalf of Defendant Portage County Treasurer
 amanayan@portageco.com

 Michael J. Occhionero on behalf of Creditor First National Bank fka Park View Federal Savings Bank
 mjocolpa@sbcglobal.net

 Michael J. Occhionero on behalf of Defendant First National Bank
 mjocolpa@sbcglobal.net

 James W. Sandy on behalf of Defendant Bank of America
 jsandy@mcglinchey.com, hhines@mcglinchey.com




                                                             -2-


17-50236-amk          Doc 185         FILED 12/05/18           ENTERED 12/05/18 10:53:14                      Page 2 of 11
 Richard P. Schroeter, Jr on behalf of Creditor Ohio Bureau of Workers'Compensation
 rschroeter@amer-collect.com, sallman@amer-collect.com;HouliECF@aol.com;jvaughan@amer-collect.com

 Richard P. Schroeter, Jr on behalf of Creditor Ohio Department Of Job & Family Services
 rschroeter@amer-collect.com, sallman@amer-collect.com;HouliECF@aol.com;jvaughan@amer-collect.com

 Richard P. Schroeter, Jr on behalf of Creditor Ohio Department of Taxation
 rschroeter@amer-collect.com, sallman@amer-collect.com;HouliECF@aol.com;jvaughan@amer-collect.com

 Richard P. Schroeter, Jr on behalf of Defendant Ohio Department of Taxation
 rschroeter@amer-collect.com, sallman@amer-collect.com;HouliECF@aol.com;jvaughan@amer-collect.com

 Frederic P. Schwieg on behalf of Attorney Frederic P. Schwieg
 fschwieg@schwieglaw.com

 Frederic P. Schwieg on behalf of Debtor Louis Anthony Telerico
 fschwieg@schwieglaw.com

 Frederic P. Schwieg on behalf of Defendant Bank of America
 fschwieg@schwieglaw.com

 Frederic P. Schwieg on behalf of Defendant Internal Revenue Service
 fschwieg@schwieglaw.com

 Frederic P. Schwieg on behalf of Defendant Ohio Department of Taxation
 fschwieg@schwieglaw.com

 Frederic P. Schwieg on behalf of Defendant Dennis Gehrisch
 fschwieg@schwieglaw.com

 Frederic P. Schwieg on behalf of Defendant Robert Ranallo
 fschwieg@schwieglaw.com

 Frederic P. Schwieg on behalf of Plaintiff Louis Anthony Telerico
 fschwieg@schwieglaw.com

 David J. Sternberg on behalf of Creditor Brian Zeid
 djsternberg@ameritech.net

 Joshua Ryan Vaughan on behalf of Creditor Ohio Department of Taxation
 jvaughan@amer-collect.com, SAllman@AMER-COLLECT.COM;rschroeter@amer-
 collect.com;HouliECF@aol.com

 Steven L. Wasserman on behalf of Creditor Dollar Bank, FSB
 swasserman@westonhurd.com, specek@westonhurd.com

 Steven L. Wasserman on behalf of Defendant Dollar Bank
 swasserman@westonhurd.com, specek@westonhurd.com

 Maria D. Giannirakis ust06 on behalf of U.S. Trustee United States Trustee
 maria.d.giannirakis@usdoj.gov

 Scott R. Belhorn ust35 on behalf of U.S. Trustee United States Trustee
 Scott.R.Belhorn@usdoj.gov

 Louis Telerico (via email)

 Via Mail
 David Novotny


                                                       -3-


17-50236-amk         Doc 185      FILED 12/05/18          ENTERED 12/05/18 10:53:14    Page 3 of 11
 6777 Dana Ave
 Hudson OH 44236
                                               /s/ Frederic P. Schwieg
                                               Frederic P. Schwieg




                                              -4-


17-50236-amk       Doc 185   FILED 12/05/18     ENTERED 12/05/18 10:53:14   Page 4 of 11
                      IN THE UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION
 IN RE LOUIS A. TELERICO                             CASE NO. 17-50236
                    Debtor                           CHAPTER 11
                                                     JUDGE ALAN M. KOSCHIK

   AMENDED ORDER GRANTING MOTION OF LOUIS A. TELERICO DEBTOR AND DEBTOR IN
 POSSESSION TO SELL A PARCEL OF REAL ESTATE AT 132 BRISTOL DRIVE FREE AND CLEAR OF
                        ALL LIENS, CLAIMS AND ENCUMBRANCES
        Before the Court is the Motion of Louis A. Telerico Debtor and Debtor in Possession

 (“Debtor”)to Sell a Parcel of Real Estate Free and Clear of All Liens, Claims and Encumbrances

 [Doc. 172] (“Motion”). In the Motion Debtor moves the Court pursuant to 11 U.S.C. §363(f) for

 the sale of the estate’s interest in a vacant parcel of real property located at 132 Bristol Drive,

 Aurora Ohio free and clear of all liens,claims and encumbrances. A hearing on the Motion

 having been held before the Court on November 20, 2018 at 10:30 AM and no party in interest

 having opposed the Motion the Court FINDS and ORDERS as follows:

                                         THE COURT FINDS:
 1. The Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334. Venue

 is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409. This is a "core" proceeding



                                                   -1-


17-50236-amk       Doc 185     FILED 12/05/18        ENTERED 12/05/18 10:53:14             Page 5 of 11
 pursuant to 28 U.S.C. § 157(b)(2)(A), (M) and (O). The statutory predicate for the relief sought

 herein is §363(b) and (f) of the Bankruptcy Code.

 2. The Motion and Notice of the Motion was certified as being duly served according to the

 Bankruptcy Code and Federal Rules of Bankruptcy Procedure.

 3. On February 5, 2017 the Debtor filed this bankruptcy case.

 4. The Debtor has continued in possession of his property and has continued to operate and

 manage his businesses as debtor-in possession pursuant to §§ 1107(a) and 1108 of the

 Bankruptcy Code. No request has been made for the appointment of a trustee or examiner, and

 the United States Trustee has indicated that no official creditor committee is being formed in this

 case.

 5. Debtor is the Trustee of the Louis A. Telerico 2010 Amended and Restated Revocable Trust

 Indenture dated February 1, 2010 (hereinafter referred to along with the predecessor trusts

 described below as the “Trust”). The Trust amended and restated the Debtor’s 2007 Amended

 and Restated Revocable Trust dated April 30, 2007, which itself amended and restated the

 Debtor’s Elaine J. Telerico Revocable Trust dated November 4, 1992. Under the 2010 Trust

 indenture all property of the prior trusts became property of the Trust.

 6. Among the assets titled in the Trust is a house and approximately 2 acres of land at 545

 Bristol Dr., Aurora Ohio, identified by permanent parcel number 03-016-00-00-173-003 and

 used by the Debtor as his residence (“Home”), and three adjacent or nearby parcels of land; Lot

 one at 1332on Bristol Drive, Aurora Ohio identified by permanent parcel number 03-016-00-00-

 177-000 (“Bristol Parcel”) and Lot 130-A identified by permanent parcel number 03-016-00-00-

 173-001 and Lot-, 130-R, and 133 and identified by permanent parcel number 03-016-00-00-

 173-002 both on Glengarry Drive, Aurora, Ohio 44202 and identified by permanent parcel




                                                  -2-


17-50236-amk      Doc 185      FILED 12/05/18       ENTERED 12/05/18 10:53:14          Page 6 of 11
 numbers 03-016-00-00-173-001 and 03-016-00-00-173-002 (collectively the “Glengarry

 Parcels” and with the Bristol Parcel the “Parcels” and both collectively with the Home, the “Real

 Estate”).

 7. The Debtor is both the trustee and settlor of the Trust which is revocable at the Debtor’s

 discretion. The Bristol Parcel is therefore property of this bankruptcy estate.

 8. Brad Cromes, Treasurer for Portage County Ohio (“Portage County Treasurer”) has a real

 estate tax lien against the Bristol Parcel in the amount of $4,051.89 that is a first priority lien

 against it.

 9. On or about December 4, 2009 the Debtor executed a promissory note payable to Stifel,

 Nicolas & Company, Inc. (“Stifel”) in the principal amount of up to $400,000.00 (“Stifel Note”).

 To secure repayment of the Note on or about the same date the Trust as mortgagor gave to Stifel

 a deed of trust granting it a mortgage interest in the Real Estate that is a second priority lien

 against the Parcels although a third priority mortgage against the House (“Stifel Mortgage”).

 10. On June 14, 2017, Stifel filed two proofs of claim: (i) a secured claim (the “Secured Claim”)

 in the amount of $430,414.61 for amounts outstanding on the Stifel Note; secured and perfected

 by a deed of trust on the Real Estate, as more fully described in proof of claim number 20 and

 related exhibits; and (ii) an unsecured claim (the “Unsecured Claim” and, together with the

 Secured Claim, the “Stifel Claims”) in the amount of $125,156.75 for amounts outstanding on a

 promissory note and related advanced tax payments as more fully described in proof of claim

 number 21 and related exhibits.

 11. In a separate Motion of Louis A. Telerico Debtor and Debtor in Possession for Authority to

 Compromise Controversies with Stifel, Nicolas & Company, Inc. [Doc. 147] (“Compromise

 Motion”) the Debtor requests that the Court approve as a compromise with Stifel for $125,000 as




                                                   -3-


17-50236-amk       Doc 185      FILED 12/05/18       ENTERED 12/05/18 10:53:14             Page 7 of 11
 described in the proposed settlement agreement attached to the Compromise Motion as Exhibit

 A. The proposed compromise will be paid from the net proceeds of sale of the Parcels.

 12. The Debtor seeks to sell the Bristol Parcel for $150,000.00 (“Gross Proceeds”) on the terms

 and conditions set forth in the offer to purchase from Craig Novak (“Buyer”) attached hereto as

 Exhibit A.

 13. The Debtor also seeks authority to pay from the Gross Proceeds as part of the sale payment

 of all outstanding real estate taxes through the closing date due the Portage County Treasurer

 (the “Real Estate Taxes”), broker’s commission, one half the escrow fee, one half of the realty

 transfer tax, one-half of the Owners Fee Title Policy in the amount of the purchase price, the title

 examination fee and any other customary closing costs (collectively the “Closing Costs” and the

 remaining sum being the “Net Proceeds”), and from the Net Proceeds an amount to Stifel

 necessary to satisfy any remaining balance due it under the Compromise Motion.

 14. Buyer has no connection to the Debtor or the Debtor’s wife Sharon Stephula. The Buyer is

 purchasing the Bristol Parcel in good faith.

 15. The only interest superior to the Stifel Mortgage in the Bristol Parcel is the lien for real estate

 taxes.

 16. The Bristol Parcel has been listed for sale with a broker since May 2017. The Portage

 County Auditor’s 2017 market appraisal is $157,000, and his proposed fair market appraisal for

 the Bristol Parcel for 2018 is $189,000.00. The Debtor had the Bristol Parcel appraised in 2017

 and the value of the Bristol Parcel was $205,000, but recent sales of vacant parcels in Barrington

 have been in the $150,000 range the proposed sales price is therefore fair and reasonable for the

 Bristol Parcel.

 17. Stifel as holder of the superior mortgage against the Bristol Parcel, consents to the sale free

 of its interest.


                                                    -4-


17-50236-amk        Doc 185     FILED 12/05/18        ENTERED 12/05/18 10:53:14             Page 8 of 11
 18. Many of the interests in the Bristol Parcel are in bona fide dispute. .

 19. As the remaining interests are junior in priority to the Stifel Mortgage, the holder of any

 interest in the Bristol Parcel may be compelled in a legal or equitable proceeding to accept a

 money satisfaction of such interest.

 20.   Therefore the Bristol Parcel may be sold free of any interest of any other entity.

                                         THE COURT ORDERS:
 A. The Debtor is hereby authorized to sell the Bristol Parcel free and clear of any interest of any

       entity other than the estate;

 B. The Debtor is hereby authorized to disburse from the Gross Sale Proceeds an amount

       sufficient to pay the Real Estate Taxes, the Closing Costs and any amount of the Net

       Proceeds to Stifel necessary to satisfy any remaining balance due it under the Compromise

       Motion.

 C. All other interests in the Bristol Parcel are hereby transferred to the remaining Net Proceeds

       to be determined by a later order of this Court, in accordance with the respective rights and

       priorities of the holders of any interest in the Bristol Parcel, as such right appears and is

       entitled to be enforced against the Bristol Parcel, the Estate or the Debtor under the

       Bankruptcy Code or applicable non-bankruptcy law.

                                                   ###

 Prepared by,
 /s/ Frederic P. Schwieg, Esq.
 Frederic P. Schwieg, Esq. (0030418)
 Attorney at Law
 2705 Gibson Dr
 Rocky River, OH 44116
 (440) 499-4506
 Fax: (440) 398-0490
 fschwieg@schwieglaw.com
 Counsel for Louis A. Telerico Debtor and
 Debtor in Possession


                                                    -5-


17-50236-amk         Doc 185      FILED 12/05/18      ENTERED 12/05/18 10:53:14             Page 9 of 11
                                                       SERVICE

 A copy of this Motion to Sell was served on the following on the date filed by Notice of Electronic Filing or email.
 The following is a list of the parties who are on the list to receive e-mail notice/service for this case:
 17-50236 Notice will be electronically mailed to the U.S. Trustee, and:
 Todd A. Atkinson on behalf of Defendant Stifel Nicolaus & Company, Inc.
 tatkinson@ulmer.com

 Todd A. Atkinson on behalf of Interested Party Stifel Nicolaus & Company, Inc.
 tatkinson@ulmer.com

 Philip Leonard Bednar on behalf of Creditor United States of America
 philip.l.bednar@usdoj.gov, northern.taxcivil@usdoj.gov

 Philip Leonard Bednar on behalf of Defendant Internal Revenue Service
 philip.l.bednar@usdoj.gov, northern.taxcivil@usdoj.gov

 Bryan J. Farkas on behalf of Creditor James Mirgliotta
 bjfarkas@vorys.com, bjfarkas@vorys.com;caujczo@vorys.com;mdwalkuski@vorys.com

 Bryan J. Farkas on behalf of Defendant James Mirgliotta
 bjfarkas@vorys.com, bjfarkas@vorys.com;caujczo@vorys.com;mdwalkuski@vorys.com

 Scott D. Fink on behalf of Creditor Park View Federal Savings Bank
 ecfndoh@weltman.com

 Scott D. Fink on behalf of Defendant Dennis Gehrisch
 ecfndoh@weltman.com

 Scott D. Fink on behalf of Defendant Robert Ranallo
 ecfndoh@weltman.com

 Stephen R. Franks on behalf of Creditor Bank of America NA
 amps@manleydeas.com

 Stephen R. Franks on behalf of Defendant Bank of America
 amps@manleydeas.com

 Bryan T. Kostura on behalf of Defendant Bank of America
 bkostura@mcglinchey.com, hhines@mcglinchey.com;jlucas@mcglinchey.com

 Allison Manayan on behalf of Creditor Portage County Treasurer
 amanayan@portageco.com

 Allison Manayan on behalf of Defendant Portage County Treasurer
 amanayan@portageco.com

 Michael J. Occhionero on behalf of Creditor First National Bank fka Park View Federal Savings Bank
 mjocolpa@sbcglobal.net

 Michael J. Occhionero on behalf of Defendant First National Bank
 mjocolpa@sbcglobal.net

 James W. Sandy on behalf of Defendant Bank of America
 jsandy@mcglinchey.com, hhines@mcglinchey.com




                                                             -6-


17-50236-amk         Doc 185         FILED 12/05/18            ENTERED 12/05/18 10:53:14                      Page 10 of 11
 Richard P. Schroeter, Jr on behalf of Creditor Ohio Bureau of Workers'Compensation
 rschroeter@amer-collect.com, sallman@amer-collect.com;HouliECF@aol.com;jvaughan@amer-collect.com

 Richard P. Schroeter, Jr on behalf of Creditor Ohio Department Of Job & Family Services
 rschroeter@amer-collect.com, sallman@amer-collect.com;HouliECF@aol.com;jvaughan@amer-collect.com

 Richard P. Schroeter, Jr on behalf of Creditor Ohio Department of Taxation
 rschroeter@amer-collect.com, sallman@amer-collect.com;HouliECF@aol.com;jvaughan@amer-collect.com

 Richard P. Schroeter, Jr on behalf of Defendant Ohio Department of Taxation
 rschroeter@amer-collect.com, sallman@amer-collect.com;HouliECF@aol.com;jvaughan@amer-collect.com

 Frederic P. Schwieg on behalf of Attorney Frederic P. Schwieg
 fschwieg@schwieglaw.com

 Frederic P. Schwieg on behalf of Debtor Louis Anthony Telerico
 fschwieg@schwieglaw.com

 Frederic P. Schwieg on behalf of Defendant Bank of America
 fschwieg@schwieglaw.com

 Frederic P. Schwieg on behalf of Defendant Internal Revenue Service
 fschwieg@schwieglaw.com

 Frederic P. Schwieg on behalf of Defendant Ohio Department of Taxation
 fschwieg@schwieglaw.com

 Frederic P. Schwieg on behalf of Defendant Dennis Gehrisch
 fschwieg@schwieglaw.com

 Frederic P. Schwieg on behalf of Defendant Robert Ranallo
 fschwieg@schwieglaw.com

 Frederic P. Schwieg on behalf of Plaintiff Louis Anthony Telerico
 fschwieg@schwieglaw.com

 David J. Sternberg on behalf of Creditor Brian Zeid
 djsternberg@ameritech.net

 Joshua Ryan Vaughan on behalf of Creditor Ohio Department of Taxation
 jvaughan@amer-collect.com, SAllman@AMER-COLLECT.COM;rschroeter@amer-
 collect.com;HouliECF@aol.com

 Steven L. Wasserman on behalf of Creditor Dollar Bank, FSB
 swasserman@westonhurd.com, specek@westonhurd.com

 Steven L. Wasserman on behalf of Defendant Dollar Bank
 swasserman@westonhurd.com, specek@westonhurd.com

 Maria D. Giannirakis ust06 on behalf of U.S. Trustee United States Trustee
 maria.d.giannirakis@usdoj.gov

 Scott R. Belhorn ust35 on behalf of U.S. Trustee United States Trustee
 Scott.R.Belhorn@usdoj.gov

 Via Mail
 David Novotny
 6777 Dana Ave
 Hudson OH 44236


                                                       -7-


17-50236-amk        Doc 185      FILED 12/05/18          ENTERED 12/05/18 10:53:14    Page 11 of 11
